DETAILED ACTION
Applicant’s response (arguments, no amendments), filed with the RCE (2/22/21), are acknowledged.  The examiner remains open to interview to advance prosecution on the merits.
Previously, terminal disclaimers were filed that traversed the obviousness double patenting rejections.  
Claims 18 and 20-27 remain pending. As before, the breadth of the claims remains subject to the prior art of record as still drawn to treating microbes at amounts/concentrations to achieve that claimed and as such would have been prima facie obvious to PHOSITA absent further amendments in line with those carried out for instance in the parent.  
Backdrop (modified based on previous amendments):  The same microorganisms claimed are known to infect both plants and humans or inanimate objects outside plants or humans; prior art on one is deemed art on either here.  As previously noted in the parent on 35 USC 101 Patent Eligible Subject Matter:  There is no 101 issue found because even though the Blad peptide SEQ ID NO: 4  has not been modified in any way from its form in nature (isolated fragment of naturally occurring peptide SEQ ID NO: 2 (lupines albus)), the method of use claimed does not tie up all practical uses of thereof (see new 2014 Interim Guidelines on 101 Patent Eligible Subject Matter, Ex. 3, page 3, last sentence).

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness (2), Maintained
1.	Claims 18, 20, 22-26 remain rejected under 35 U.S.C. 103(a) as obvious over De Seizas Boavida Ferreira et al. (US20080300137, hereafter US ‘137, at least one of present applicant's earlier works); 
in view of Peumans et al. "Lectins as Plant Defense Proteins", Plant Physiology, 1 January 1995 (1995-01-01), pages 347-352, XP55014530, Retrieved from the Internet: URL:. gov/pmc/articles/PMCI 57596/pdf/1090347.pdf [retrieved on 2011 -12-12] 
and/or Oliveira et al. "Purification of a lectin from Eugenia uniflora L. seeds and its potential antibacterial activity", Letters in Applied Microbiology, vol. 46, no. 3, 1 March 2008 (2008-03-01), pages 371-376, XP55014526, ISSN: 0266-8254, DOI: 10.1111/j.l472-765X. 2007.02319.x (of record and formerly cited as evidentiary references representative of the art that lectins were art-recognized for having anti-bacterial activity for which Official Notice was taken under MPEP 2144.03; see also as cited in related PCT Written Opinion here or that of related SN13879169 (though not listed in an IDS as no IDS's were filed); 
and further in view of Hayat (“Why is it More Difficult to Treat Gram Negative Bacteria.Medimoon. 2013.  http://medimoon.com/2013/04/why-is-it-more-difficult-to-treat-gram-negative-bacteria/), as merely representative of what the art has long known on the reasons why it is more difficult to treat gram negative than gram positive bacterial infections.

US '137 (title, abstract, relevant sections directed to Blad including para 35) teach peptide SEQ ID NO: 2, corresponding to presently claimed Blad-173 (SEQ ID NO: 4), a lectin, functioned as an antimicrobial (antifungal) protein.  US '137 added to the literature then that this protein's inherent properties could be used in methods for inhibiting pathogenic microorganisms, thereby capable of treating any fungal infection known to infect humans and/or animals as taught and open for use to "control” such, like other antifungals (see US ‘137 para 35 below); and/or inherently carry out the same on any innanimate objects bearing such fungi, as any other species in the antifungal class are art-recognized for use for (be it a stent or petri dish):

    PNG
    media_image1.png
    250
    368
    media_image1.png
    Greyscale


Both Peumans and Oliveira (abstracts) teach that lectins, of which Blad-173 is one, were known to also be antibacterial.  
Thus, as to claims 18 and 23, it was art-recognized or at a minimum there would have been a reasonable expectation of success that antimicrobial Blad-173, a known antifungal (see US '137), would also work as an antibacterial, in view of Peumans and Oliveira), and as such are rendered obvious.
As to claim 20, the addition of carriers/diluents (e.g. water) for administration of active agents such as Blad-173, is obvious in view of US ‘137.
As to claim 22, any subject with a bacterial infection has an immune system that has been compromised at some level no matter how minimal under the broadest reasonable interpretation thereof, and as the subject here must have an infection, he/she also has a compromised immune, and claim 22 is rendered obvious over US '137 in view of Peumans and Oliveira.
As to claims 24-26, the choice of site of application to any inanimate object for the purpose of inhibiting/killing any fungal/bacterial infection for which lectins such as Blad-173 were known to treat, would have simply been a matter of selection based on US '137, in view of 
Thus, claims 18, 20, 22-26 are prima facie obvious, over US ‘137 in view of Peumans and Oliveira, with respect to using Blad-173 for its known uses/properties relevant to antifungal/antibacterial capacity, in the like-kind methods as framed in the present claims. 
Applicant has asserted unexpected results based on post-filing evidence that gram positive bacteria can be treated/inhibited better than gram negative bacteria.  This was to be expected, not unexpected, as summarized in the article by Hayat (with references to the art prior to the present priority date).
Based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  
Response to Arguments (No Amendments)
	Applicant’s arguments (no amendments) filed with the RCE have been fully considered but are not found persuasive.  Applicant has filed two references, one to Pinheiro directed to Blad combating pathogenic fungi (2017) and the other a Wikipedia entry for lectin, arguing that since the former does not identify such as a lectin and the latter does not either, that Blad cannot be a lectin and therefore the reasoning underlying the prior art combination applied should fall.  The examiner has weighed applicant’s arguments in the context of these two references, but finds that simply because neither Pinheiro nor the Wikipedia entry for lectins do not specifically  identify Blad as a lectin, does not constitute a teaching away by either reference.  To the contrary, as applicant points out on response page 5, Pinheiro recognized that Blad “shows a type 
Other Considerations:  That said, applicant may wish to hone in on his response page 6, where he states that Pinheiro teaches that Blad “sequesters divalent cations, such as Zn2+, Mn2+, Fe2+” and that Blad’s impact on “metal homeostasis at the host-pathogen interface, which is Blad’s primary mode of action, is now recognized as a preferential target for development of anti-fungal drugs, because metal chelators seem to be beyond drug resistance”.  Thus, per Pinheiro, if NO OTHER lectin is known to exhibit these divalent cation sequestering/metal chelator properties, applicant may wish to supply this on the record for weighing, notwithstanding that Blad “shows a type of lectin activity”.  All such evidence on the former will be weighed relevant to whether such overrides that Blad does also show a type of lectin activity, in determining whether Blad does or does not fall into the category of a lectin, and with that, whether the reasoning behind the obviousness rejection is in fact a prima facie or not.
	
Response (8/21/20) to previous arguments and amendments retained for continuity:
Regarding the first amendment, applicant has amended the claims to delete the organism Pseudomonas only while the claims remain drawn to using peptide Blad to treat many other bacterium or fungi, for which the primary references cited are still deemed to reasonably teach and/or suggest.  Regarding the second amendment that administration reduces the growth rate of the causative agent by 50% in 25 hours, this amendment also does not change the previous disposition based on the prior art combination applied.  Even if such were not expressly taught by the references, such would have been prima facie obvious as PHOSITA is well versed that an agent that carries out the intended effect can be administered in higher concentrations/ amounts to achieve faster results, even immediate results.  Applicant has not presented evidence to the contrary that the prior art taught against such results being achievable.
The secondary references (claims 21 and 27 rejected in the 2nd 103 rejection) provide the reasoning for why one of ordinary skill in the art would have employed a chelating agent such as EDTA for added effect of Blad in penetrating either microbe.  Applicant argues there is test data showing good effect as to treating certain microbes with Blad, but has not amended the claims prima facie case of obviousness is maintained.

2.	Claims 21 and 27 (and inherently therein, independent claims 18 and 23, to which they depend, respectively), further comprising a chelating agent, remain rejected under 35 U.S.C. 103(a) as obvious over De Seizas Boavida Ferreira et al. (US20080300137, hereafter US ‘137, at least one of present applicant's earlier works); 
in view of Peumans et al. "Lectins as Plant Defense Proteins", Plant Physiology, 1 January 1995 (1995-01-01), pages 347-352, XP55014530, Retrieved from the Internet: URL:. gov/pmc/articles/PMCI 57596/pdf/1090347.pdf [retrieved on 2011 -12-12] and/or Oliveira et al. "Purification of a lectin from Eugenia uniflora L. seeds and its potential antibacterial activity", Letters in Applied Microbiology, vol. 46, no. 3, 1 March 2008 (2008-03-01), pages 371-376, XP55014526, ISSN: 0266-8254, DOI: 10.1111/j.l472-765X. 2007.02319.x (of record and formerly cited as evidentiary references representative of the art that lectins were art-recognized for having anti-bacterial activity for which Official Notice was taken under MPEP 2144.03; see also as cited in related PCT Written Opinion here or that of related SN13879169 (though not listed in an IDS as no IDS's were filed)
; and further in view of Hayat (“Why is it More Difficult to Treat Gram Negative Bacteria.Medimoon. 2013.  http://medimoon.com/2013/04/why-is-it-more-difficult-to-treat-gram-negative-bacteria/), as merely representative of what the art has long known on the reasons why it is more difficult to treat gram negative than gram positive bacterial infections.
; and further in view of any of the following 5 references below, all cited for their teachings of chelating agent EDTA in combination with other antimicrobials and/or for the art-recognized antimicrobial capacity of EDTA:
Wells ET AL: "In vitro Inhibition of Soft-Rotting Bacteria by EDTA and Nisin and in vivo Response on Inoculated Fresh Cut Carrots", Plant Disease, 1 January 1998 (1998-01-01 ), pages 491-495, XP55014413, Retrieved from the Internet: URL:http://apsjournals.apsnet.org/doi/pdf/10.1094/PDIS.1998.82.5.491[retrieved 2011-12-09] 
Wells discloses that a composition comprising ethylenediamine tetraacetate(EDTA) and the polypeptide antimicrobial agent nisin inhibited the pectolytic soft-rotting bacteria Cytophagae johnsonae, Xanthomonas campestris, Pseudomonasviridae, Erwinia carotovora, Pseudomonas fluorescens and Erwinia chrysanthemi inan in vitro assay in a synergistic manner (p. 492, col. 3, I. 67 - p. 493, col. 2, I. 10).Heating to 37 °C further increased the antimicrobial effect (p. 493, col. 2, I. 11-35). Anin vivo experiment on carrot disks showed, that EDTA and nisin inhibited bacterialgrowth at elevated temperature (table 1). 

2. Arun K Chatterjee ET AL: "Unusual Susceptibility of Erwinia amylovora to Antibacterial Agents in Relation to the Barrier Function of its Cell Envelope", ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 1 May 1977 (1977-05-01 ), pages 897-905, XP55014414, Retrieved from the Internet: U RL:http://www.ncbi.nlm.nih .gov/pmc/articles/PMC352093/pdf/aac00299-0135.pdf [retrieved on 2011-12-09].
Chatterjee teaches, that the treatment of gram-negative bacteria cells withethylenediamine tetraacetate renders the cells permeable to antimicrobial drugs (suchas actinomycin) or to lysozyme, and this effect is believed to result from alterations inthe outer membrane (p. 897, col. 1, I. 14-19). 

3. HAQUE H ET AL: "CELL ENVELOPES OF GRAM NEGATIVE BACTERIA: COMPOSITION, RESPONSE TO CHELATING AGENTS AND SUSCEPTIBILITY OF WHOLE CELLS TO ANTIBACTERIAL AGENTS", JOURNAL OF APPLIED BACTERIOLOGY, BLACKWELL PUBLISHING LTD., OXFORD, GB, vol. 40, no. 1,1 January 1976 (1976-01-01 ), pages 89-99, XP009048176, ISSN: 0021-8847.
Hague discloses that ethylenediamine tetraacetate, cyclohexane-1,2-diaminetetraacetate and N-hydroxyethylethylenediamine triacetate are highly bactericidal toPseudomonas aeruginosa and render Gram negative bacteria susceptible to a widerange of antibacterial agents (p. 89, I. 1-6). 

4. Miles (US 2004/0138176).
Miles demonstrates the use of bactericides with EDTA-containing adjuvants (example 16: copper hydroxide against Xanthomonas campestris on tomato plants; example 18: streptomycin against Erwinia amylovora on Southern Crepe myrtle). In both cases a synergistic effect is observed. Also the combination of EDTA with thefungicide chlorothalonil against Alternaria solani on tomatoes results in a synergisticeffect (example 17). 

5. WO93/11783 (Magainin Pharma; hereafter WO ‘783)
WO ‘783 discloses a synergistic effect between EDTA and various antimicrobial compounds (tables 3 + 4: quaternary ammonium surfactants, oxacillin, cephamandole, ampicillin) on Pseudomonas aeruginosa. The mode of action of EDTA is described as disrupting the liposaccharide structure in the outer membrane of Gram negative bacteria, whereby even an antibiotic resistance may be reversed (p. 244, col. 1, I. 1 - col. 2, I. 16).

Primary reference US ‘137 (see entire document, title, abstract) teaches peptide SEQ ID NO: 2 (Blad, same as present SEQ ID NO: 4) in a method for inhibiting pathogenic microorganisms, which would inherently have the ability to treat infection thereof in humans and/or animals.  
Peumans, Oliveira, and Hayat are all discussed above.
US ‘137 does not teach the use of the same with elected chelating agent EDTA.
Secondary references 1-5 above all teach chelating agent EDTA in combination with other antimicrobials and/or for the art-recognized antimicrobial capacity of EDTA.
As a matter of law, "it is prima facie obvious to combine two compositions each of whichis taught by the prior art to be useful for the same purpose, in order to form a third compositionwhich is to be used for the very same purpose." Please see In re Susi, 169 USPQ 423, 426(CCPA 1971); In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). As a result, it would haveprima facie obvious to one of ordinary skill in the art to combine thecompositions taught in WO ‘137 with any of secondary references 1-5, employing their known antimicrobial effect, to arrive at the instant invention to inhibiting/increasing antimicrobial effect when applied in combination (where how such is administered (see claim 26), e.g. same composition, separately as sequentially or simultaneously, is merely a matter of selection by the skilled artisan since both are equally known to exert antimicrobial effect).
Based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale (at a minimum, KSR rationale (B) Simple substitution of one known element for another (Blad in place of another antimicrobial for combination with chelating agent EDTA) to obtain predictable results); and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  
Response to Arguments (No Amendments)
	Applicant’s arguments (no amendments) filed with the RCE have been fully considered but are not found persuasive.  Applicant has filed two references, one to Pinheiro directed to Blad combating pathogenic fungi (2017) and the other a Wikipedia entry for lectin, arguing that since the former does not identify such as a lectin and the latter does not either, that Blad cannot be a lectin and therefore the reasoning underlying the prior art combination applied should fall.  The examiner has weighed applicant’s arguments in the context of these two references, but finds that simply because neither Pinheiro nor the Wikipedia entry for lectins do not specifically  identify Blad as a lectin, does not constitute a teaching away by either reference.  To the contrary, as applicant points out on response page 5, Pinheiro recognized that Blad “shows a type of lectin activity”.  Thus, absent further evidence to the contrary, the reasoning applied in the obviousness rejection is maintained. 
Other Considerations:  That said, applicant may wish to hone in on his response page 6, where he states that Pinheiro teaches that Blad “sequesters divalent cations, such as Zn2+, Mn2+, Fe2+” and that Blad’s impact on “metal homeostasis at the host-pathogen interface, which is Blad’s primary mode of action, is now recognized as a preferential target for development of anti-fungal drugs, because metal chelators seem to be beyond drug resistance”.  Thus, per Pinheiro, if NO OTHER lectin is known to exhibit these divalent cation sequestering/metal chelator properties, applicant may wish to supply this on the record for weighing, notwithstanding that Blad “shows a type of lectin activity”.  All such evidence on the former will be weighed relevant to whether such overrides that Blad does also show a type of lectin activity, in determining whether Blad does or does not fall into the category of a lectin, and with that, whether the reasoning behind the obviousness rejection is in fact a prima facie or not.

Response (8/21/20) to previous arguments and amendments retained for continuity:
Regarding the first amendment, applicant has amended the claims to delete the organism Pseudomonas only while the claims remain drawn to using peptide Blad to treat many other bacterium or fungi, for which the primary references cited are still deemed to reasonably teach and/or suggest.  Regarding the second amendment that administration reduces the growth rate of the causative agent by 50% in 25 hours, this amendment also does not change the previous disposition based on the prior art combination applied.  Even if such were not expressly taught by the references, such would have been prima facie obvious as PHOSITA is well versed that an agent that carries out the intended effect can be administered in higher concentrations/ amounts to achieve faster results, even immediate results.  Applicant has not presented evidence to the contrary that the prior art taught against such results being achievable.
nd 103 rejection) provide the reasoning for why one of ordinary skill in the art would have employed a chelating agent such as EDTA for added effect of Blad in penetrating either microbe.  Applicant argues there is test data showing good effect as to treating certain microbes with Blad, but has not amended the claims commensurate in scope with what amount of Blad and for what agent, showed unexpected results (see parent here and related application serial no. 13879169 and U.S. Patent No.10265376).  As such, the prima facie case of obviousness is maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654